Citation Nr: 1453305	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 2002.

This matter comes before the Board of Veterans' Appeals Board on appeal from a June 2004 rating decision by a Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 20 percent evaluation effective from January 12, 2004.

In April 2014, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by painful motion, but flexion is not limited to 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an initial rating greater than 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative joint disease of the lumbar spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and statements of the Veteran and his mother in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA spine examinations in April 2004, December 2008, June 2012 and May 2014.  The Board finds that the most recent examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria of Disability Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issues in this instance dates to the original claims for service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.

The Veteran's service-connected disability is currently rated as 20 percent disabling effective January 12, 2004 under DC 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, the rating criteria provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As mentioned above, there are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.

In evaluating musculoskeletal system disabilities based on limitation of motion, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

III.  Analysis

In the Veteran's latest VA examination, dated in May 2014, he was again diagnosed with degenerative arthritis of the spine.  The Veteran reported that his back hurts with use but gets better with rest after a few hours.

Range of motion (ROM) testing was conducted.  Forward flexion ended at 90 degrees.  Extension ended at 30 degrees.  Right lateral flexion ended at 30 degrees.  Left lateral flexion ended at 30 degrees.  Right lateral rotation ended at 30 degrees.  Left lateral rotation ended at 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The examiner reported that the Veteran has excess fatigability and pain on movement.

The report also notes that the Veteran has guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing showed normal results and no muscle atrophy.  Reflex and sensory testing showed normal results.

The examiner concluded that there was "no per-se radicular loss, but some mild loss of superficial sensation in the right buttock..."  The Board notes that the RO granted service connection for right lower extremity radiculopathy effective June 6, 2012 at 20 percent disabling.  That issue is not currently before the Board.

The examiner also noted that "it is notable that [the Veteran] says he is having a good day, he is not as impaired as described in the last back exam relative to" his ROM testing results.

The examination report notes that there "is no ankylosis of the spine."  Also, the Veteran does not have any other neurologic abnormalities or findings related to his back condition, such as bowel or bladder problems/pathologic reflexes.  The examiner explained that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  However, the Veteran "has not had any incapacitating episodes over the past 12 months due to IVDS."

The examiner explained that the Veteran has "mechanical back dysfunction with some mild numbness in the superficial sensory nerves."

The Veteran had previously undergone an examination in June 2012.  In the April 2014 remand, the Board found the June 2012 VA examination to be inadequate.  
Specifically, the Board noted that the examiner indicated that the Veteran had IVDS, but did not state whether the Veteran had incapacitating episodes.  The examiner also noted that the Veteran was unable to perform repetitive use testing due to tight pain; however, the examiner did not provide further explanation.  While the examination, was found to be inadequate, the results are still useful in assessing the Veteran's back condition during the course of the appeal.

His ROM results were worse at the June 2012 examination.  Forward flexion ended at 55 degrees.  Extension ended at 20 degrees.  Right lateral flexion ended at 15.  Left lateral flexion ended at 20 degrees.  Right lateral rotation ended at 20 degrees.  Left lateral rotation ended at 30 degrees.  The Veteran was not able to perform repetitive-use testing with 3 repetitions.  The examiner reported that the Veteran has less movement that normal and pain on movement.  The other test results were similar to the more recent examination.

The Veteran also underwent a spine examination in December 2008.  At that time, ROM testing showed forward flexion to be limited to 60 degrees.  Each of the other movements was normal.  Also, the Veteran performed repetitive testing and there was no additional loss after 3 attempts.

At the first VA examination in April 2004, the Veteran was diagnosed with a lumbar spine condition.  ROM testing at that examination showed 60 degrees of forward flexion which deteriorated to 45 degrees with repeated motion and he had some tightness and discomfort during these maneuvers.  He extended to 20 degrees and this deteriorated to 15 degrees with repeated motion with pain.  He had lateral flexion of 30 degrees left and right which deteriorated to 20 degrees with repetitive motion.  He had rotation of 45 degrees; this deteriorated to 30 degrees with range of motion.

There are also extensive VA post-service treatment records.  However, descriptions of the back condition do not vary from what has been described in the VA examination reports.  The Board notes that the Veteran's SSA records do not relate to his back condition.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms and his family member's statement dated in October 2006.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the lay witnesses are competent to describe the symptoms the Veteran experiences, but they are not competent to provide a medical opinion.
The Veteran is currently rated at 20 percent for his lumbar spine disability.  As discussed above, a higher rating of 40 percent would require forward flexion to be limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  In none of the 4 VA examinations was the Veteran's forward flexion 30 degrees or less.  Also, favorable and unfavorable ankyloses have never been mentioned as being present in the Veteran by any of the examiners.  There is also no documentation that the Veteran has suffered from any incapacitating episodes because of IVDS.  Therefore, the Veteran is not entitled to a higher rating for his back disability.

The weight of the credible evidence demonstrates that a compensable initial rating for the Veteran's spine is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a lumbar spine condition that are not contemplated by the rating criteria.  His disability is manifested by pain and loss of some movement.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  The Veteran was awarded a TDIU rating by the RO effective January 12, 2004.  Therefore, it is not for consideration.  



ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


